 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDW. THE REMEDYIt having been foundthatthe Respondent Conren, Inc., d/b/a Great Scot SuperMarket and Respondent John B.Prechtel, d/b/a PrechtelCo., have engaged in andare engaging in certain unfair labor practices,I shall recommend that they ceaseand desist therefrom and take certain affirmative action designed to effectuate thepolicies ofthe Act.It has been found that Respondent Conren refused to bargain collectively and ingood faithwith Local550 as the exclusive bargaining representative of its employeesin the unit found appropriate herein. I shall recommend thatConren beordered,upon requestof Local 550, tobargainwith Local 550.It has been found that RespondentJohnB. Prechtel,d/b/a Prechtel Co., has dis-charged JamesFox and JerryUnsinger to discourage membership in Local 550.I shall recommendthatsaid Respondent offer each of them full and immediatereinstatement to his former or substantially equivalent position,without prejudiceto his seniority or other rights and privileges,and make eachof themwhole forany loss of earnings suffered by reason of said discrimination in accordance withthe formula prescribedin F.W. Woolworth Company,90 NLRB289, together withinterest as prescribed inIsis Plumbing & HeatingCo.,138 NLRB 716.Upon thebasis of the foregoing findings of fact,and upon the entire record inthis case,I make the following:CONCLUSIONS OF LAW1.Conren,Inc., andJohnB. Prechtel,d/b/a Prechtel Co., are employers engagedin commerce within the meaningof the Act.2.Local550 and the Employees Committee 50 are labor organizations within themeaningof the Act.3.By recognizing,assisting,and giving aid and support to the Employees Com-mittee, Conren has violated Section 8(a)(2) and(1) of the Act.4.By threatening to sell its business and to close the store early and put itsemployees on part timeif the Unioncame in,Conrenviolated Section 8(a)(1)of the Act.5.By refusing to bargainwith Local 550 of the Act asthe exclusive bargainingrepresentative of its employees in the unit found appropriate herein Conren violatedSection8 (a) (5) of the Act.6.By dischargingemployees JamesFox and JerryUnsinger to discourage theirmembership in Local 550, JohnB. Prechtel,d/b/a Prechtel Co., violatedSection8(a)(3) and (1) of the Act.7.The aforesaidunfair labor practices are unfairlaborpractices affecting com-merce withinthe meaningof the Act.'[RecommendedOrder omittedfrom publication.]"This is the nameby which the Committee, revived in December 1963, is Identified onthe record.Gulf Power CompanyandLocal Unions 1055 and 624 of the Inter-national Brotherhood of Electrical Workers(AFL-CIO).CaseNo. 15-CA-9556.January 5,1966DECISION AND ORDERUpon a charge filed jointly by Local Union 1055 and 624 of theInternational Brotherhood of Electrical Workers (AFL-CIO), hereincalled the Union, the General Counsel of the National Labor RelationsBoard, by the Regional Director for Region 15, on January 29, 1965,issued a complaint against Gulf Power Company, herein called theRespondent, alleging that the Respondent had engaged in and was156 NLRB No. 53. GULF POWER COMPANY623engaging in unfair labor practices within the meaning of Section8(a) (5) and (1) and Section 2(6) and (7) of the National LaborRelations Act, as amended.Copies of the charge, complaint, andnotice of hearing before a Trial Examiner were duly served upon theRespondent and the Charging Party.With respect to the unfair labor practices, the complaint allegedin substance that the Union was and is the exclusive representative ofcertain employees of the Respondent in an appropriate unit, and thaton or about June 15, 1964, and thereafter, the Respondent unlawfullyrefused to bargain with the Union. The Respondent's answer, filedon February 8, 1965, admits certain jurisdictional and factual allega-tions of the complaint, but denies the commission of unfair laborpractices.Thereafter, on February 8, 1965, all parties to this proceedingentered into a stipulation of facts, and requested that the proceedingbe transferred directly to the Board for findings of fact, conclusionsof law, and decision and order.The request states that the partieshave waived their rights to a hearing before a Trial Examiner andto the issuance of a Trial Examiner's decision and recommendedorder.The parties also agree that their stipulation and certain speci-fied documents constitute the entire record in the case.On June 29, 1965, the Board granted the parties' request to transferthe case to the Board.The General Counsel and the Respondentthereafter filed briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the Board has delegated its powers inconnection with this case to a three-member panel [Members Fanning,Brown, and Jenkins].Upon the basis of the parties' stipulation, the Respondent's brief,the General Counsel's brief, and the entire record in the case, theBoard makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYGulf Power Company, herein referred to as the Company, is aMaine corporation with its principal office and place of business inPensacola, Florida, and is engaged in the generation, transmission,and sale of electric power as a public utility subject to the regulationsof the Florida Public Utilities Commission.During the 12 monthspreceding the filing of the complaint herein, on January 29, 1965, theRespondent generated, sold, and transmitted, from its facilities inthe State of Florida, electric power valued in excess of $50,000 tocustomers located outside the State of Florida and received grossrevenues in excess of $1,000,000.We find that the Employer is 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDengaged in commerce within the meaning of Section 2(6) and (7) ofthe Act, and it will effectuate the purposes of the Act to assert jurisdic-tion in this proceeding.II. THE LABOR ORGANIZATION INVOLVEDThe Charging Party, Local Unions 1055 and 624 of the InternationalBrotherhood of Electrical Workers (AFL-CIO) are labor organiza-tions within the meaning of Section 2 (5) of the Act.III. THE UNFAIR LABOR PRACTICESAt all times during and since 1956, the Union has been the exclusivecollective-bargaining representative of a majority of the Respondent'semployees in an appropriate unit described as follows :Overhead line construction and maintenance, including time-keepers and material clerks; underground construction and main-tenance; electric service; substation construction and mainte-nance; communication construction and maintenance; applianceservice;meter testing, installation and repair; Pensacola repairshops;Pensacola garage; warehouse section-Pensacola andPanama City stores; meter readers and cut out collectors; steam-electricgenerating plants-Crist Scholz and Lansing Smith;excluding all office clerical employees, professional employees,watchmen and/or guards and supervisors as defined in the Act,as amended.On or about December 27, 1962, the Respondent and the Unionentered into a collective-bargaining contract, effective by its termsuntil August 14, 1964, and from year to year thereafter, unless eitherparty should give notice of a desire to terminate or revise the contract.The contract contained several provisions relative to safe employmentpractices, most of which were embodied in article VI of the contract,entitled "Safety."Other safety provisions were embodied in anemployees' handbook, prepared by the Respondent, which providedfor discipline or discharge of employees who violated its requirements.On or about June 15, 1964, pursuant to the contract, the Respondentand the Union simultaneously notified each other of their desire torevise the contract.Thereafter, commencing July 7, 1964, and extending over a periodof several months, the Respondent and the Union engaged in negotia-tions for contract revisions.At all times during these negotiatingsessions,the Union requested the right to meet with respondent andnegotiate safety rules during the 1964 terms of the agreement.Atall such times the Respondent, notwithstanding the negotiated safetyprovisions in the old contract, refused the Union's request on thegrounds that safety was the exclusive responsibility of the Respond- GULF POWER COMPANY625ent, and therefore not a bargainableissue.The General Counselcontends that this refusal to negotiate with the Union over safetyregulationsconstitutes a violation of Section 8(a) (5) of the Act, asamended.The Respondent, on the other hand, contends that thepromulgation of safety regulations is a managerial function not sub-ject to negotiation, and its refusal to bargain with the Union in thatregard did not constitute a violation of Section 8 (a) (5).The issue thus presented is as to whether or not the promulgationof safety regulations constitutes a mandatory subject of bargaining,within the meaning of the Act, as amended. Section 8(d) definescollective bargaining as :... the performance of the mutual obligation of the employer andthe representative of the employees to meet at reasonable timesand confer in good faith with respect to wages, hours, and otherterms and conditions of employment... .We find that in requesting negotiations over safety rules, the Unionwas seeking to bargain over a subject matter which is within the mean-ing of the phrase "other terms and conditions of employment," as setforth in Section 8(d) of the Act, as amended. In reaching this con-clusion, we note that the parties herein have previously negotiatedcertain safety provisions in their prior agreements, indicating thateach understood safety provisions to constitute a proper subject ofbargaining.Moreover, we note that failure to observe the safety rulespromulgated by the Employer can result in discipline or discharge ofan offending employee.Our conclusion is further reinforced by statis-tics of the U.S. Department of Labor which indicate that joint par-ticipation in the formulation and administration of safety regulationsby management and labor organizations has been recognized by lnan-agement and labor organizations as a proper subject of collectivebargaining; especially is this true in the field of public utilities.'In all of these circumstances, we therefore find that safety provisionsconstitutean essentialpart of the employees' terms and conditions ofemployment, and, as such,are amandatory subject of bargaining?i See Bulletin No. 1201 of the U.S.Department of Labor, December 1956, entitled "Col-lective Bargaining Clauses, Labor-Management Safety, Production,and Industry Stabiliza-tion Committees,"which shows that of a total of 1,954 major agreements under study,covering a total of more than 7 million workers, 281 contracts, covering 1,773,800 work-ers,provided for joint safety committees of management and union members. In thepublic utility field, the study shows that of a total of 61 major agreements,covering176,900 employees, 14 agreements, covering 61,000 employees, contained such provisions.'See the concurring opinion of Mr. Justice Stewart inEast Bay Union of Machinists,Local 190¢,United Steelworkers of America,AFL-CIO,et at. (Fibreboard Paper ProductsCorp.) v. N.L.R.B.379 U.S. 203, 222, wherein he stated:In common parlance,the conditions of a person's employment are most obviouslythe various physical dimensions of his working environment.What one'shours areto be,what amount of work is expected during those hours, what periods of reliefare available,what safety practices are observed,would all seem conditions of one'semployment.[Emphasis supplied.] 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find without merit the Respondent's contention that statutoryprovisions requiring that it exercise a high degree of care in its opera-tions render all matters pertaining to safety a prerogative of manage-ment and therefore immune from bargaining. Such laws, like theminimum wage and a variety of governmental regulations, merelyestablish certain minimum requirements in their respective fields asconditions of doing business and are not intended to preempt theirfields of regulation to such an extent as to exclude therefrom the con-cept of collective bargaining.We further find without merit the Respondent's argument that it didnot refuse to bargain because it at all times offered to discuss generallythe subject of safety with the Union.The record discloses that theRespondent adopted the position during negotiations, and at the hear-ing in this case, that safety regulations were not subject to negotiation.It is well settled that an Employer violates Section 8(a) (5) when heenters into collective bargaining with a predetermined decision not tobargain.California Girl, Inc.,129 NLRB 209, 218, 219.FetzerTelevision, Inc., 131NLRB 821, 830.Accordingly, we find that the Respondent, by its refusal to discusswith the Union, upon request, a contract proposal providing for thejoint negotiation of safety rules, violated Section 8 (a) (5) and (1) ofthe Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activites of the Respondent set forth in section III, above,occurring in connection with its operations as described in section I,above, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States, and tend to lead to labordisputes burdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair laborpractices within the meaning of Section 8 (a) (5) and - (1) of the Act,we shall order that it cease and desist therefrom and, upon request, bar-gain collectively with the Union as the exclusive representative of allemployees in the appropriate unit with respect to wages, hours,and other conditions of employment, including safety, and, if anunderstanding is reached, embody such understanding in a signedagreement.CONCLUSIONS OF LAW1.Local Unions 1055 and 624 of the International Brotherhood ofElectricalWorkers (AFL-CIO) are labor organizations as definedin Section 2 (5) of the Act. GULF POWER COMPANY6272.All employees in overhead line construction and maintenance,including timekeepers and material clerks; underground constructionand maintenance; electric service; substation construction and main-tenance; communication construction and maintenance; applianceservice; meter testing, installation, and repair; Pensacola repair shops ;Pensacola garage; warehouse section, Pensacola and Panama Citystores;meter readers and cutout collectors; steam electric generatingplants, Crist Scholz and Lansing Smith; excluding all office clericalemployees, professional employees, watchmen and/or guards, andsupervisors as defined in the Act, as amended, constitute a unit appro-priate for the purpose of collective bargaining within the meaning ofSection 9 (a) of the Act.3.By refusing, at all times during or after July 7, 1964, to bargaincollectively with the above-named labor organizations as the exclusivecollective-bargaining representative of all the employees in the above-described unit, by refusing to discuss and bargain with respect tosafe work practices and/or safety rules with them, upon request, theRespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a) (5) and (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7) ofthe Act.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that theRespondent, Gulf Power Company, Pensacola, Florida, its officers,agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with Local Union 1055 and624 of the International Brotherhood of Electrical Workers (AFL-CIO) as the exclusive representative of all its employees in the follow-ing appropriate unit :All employees engaged in overhead line con-struction and maintenance, including timekeepers and material clerks;underground construction and maintenance; electric service; substa-tion construction and maintenance; communication construction andmaintenance; appliance service; meter testing, installation, and repair;Pensacola repair shops; Pensacola garage; warehouse section, Pensa-cola and Panama City stores; meter readers and cutoff collectors;steam electric generating plants, Crist Scholz and Lansing Smith;excluding all office clerical employees, professional employees, watch-men and/or guards, and supervisors as defined in the Act, as amended.217-919-66-vol. 156-41 628DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Refusing to bargain with the aforesaid labor organizationsconcerning safe work practices and/or safety rules.2.Take the following affirmative action which the Board findswill effectuate the purposes of the Act :(a)Upon request bargain collectively with the above-named Unionsas the exclusive representative of all employees in the appropriateunit with respect to safe work practices and/or safety rules, and, ifan understanding is reached, embody such understanding in a signedagreement.(b)Post at its plant in Pensacola, Florida, copies of the attachednotice marked "Appendix." 3 Copies of said notice, to be furnished bythe Regional Director for Region 15, shall, after being duly signed bythe Respondent's authorized representative, be posted by the Respond-ent immediately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places, including allplaces where notices to its employees are customarily posted.Reason-able steps shall be taken by the Respondent to inusre that said noticesare not altered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 15, in writing, within10 days from the date of this Order, what steps the Respondent hastaken to comply herewith.s In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"a Decision and Order" the words "aDecree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT refuse to bargain collectively with Local Unions1055 and 624 of The International Brotherhood of ElectricalWorkers (AFL-CIO), as the exclusive representative of all ouremployees in the bargaining unit described below.WE WILL NOT refuse to bargain with the above labor organiza-tions, by refusing to discuss and bargain with them as to safework practices and/or safety rules.WE WILL bargain in good faith, upon request, with the above-mentioned Unions as the exclusive representative of all ouremployees in the bargaining unit described below with respect torates of pay, wages, hours of employment, and other conditions INT'L B'HOOD OF ELECTRICAL WORKERS, LOCAL 480629of employment, including safe work practices and/or safety rules,,and, if an understanding is reached, embody such understandingin a signed agreement. The bargaining unit is:All employees employed in overhead line construction andmaintenance, including timekeepers and material clerks;underground construction and maintenance; electric service;substation construction and maintenance; communicationconstruction and maintenance; appliance service; meter test-ing, installation, and repair; Pensacola repair shops; Pen-sacola garage; warehouse section, Pensacola and PanamaCity stores; meter readers and cutout collectors; steam elec-tric generating plants, Crist Scholz and Lansing Smith;excluding all office clerical employees, professional employ-ees,watchmen and/or guards, and supervisors as defined inthe Act, as amended.GULF POWER COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, T6024 Federal Building (Loyola), 701 Loyola Avenue, NewOrleans, Louisiana., Telephone No. 527-6361, if they have any questionconcerning this notice or compliance with its provisions.International Brotherhood of Electrical Workers, Local 480andVickers Incorporated,Division of Sperry Rand Corporation.Case No. 15-CD-54. January 5, 1966DECISION AND DETERMINATION OF DISPUTEThis is a proceeding pursuant to Section 10(k) of the NationalLabor Relations Act, as amended, following a charge-filed by VickersIncorporated, Division of Sperry Rand Corporation, herein calledEmployer, alleging that International Brotherhood of. Electrical`Workers, Local 480, herein called Local_ 480. or IBEW, bad violatedSection 8(b) (4) (D) of the Act. Pursuant to notice, a hearing washeld before Hearing Officer Fallon W. Bentz on July 6, 1965., TheEmployer, Local 480, and International Union of Electrical, Radioand Machine Workers, AFL-CIO, Local No. 792, herein called Local156 NLRB No. 50.